Outcome of the Bali climate change conference (debate)
The next item is the Council and Commission statements on the outcome of the Bali climate change conference.
President-in-Office. - (SL) I am honoured to be with you again today and, as President of the Council, to present to you the evaluation of the results of the Bali Climate Change Conference. I am very pleased that the European Parliament took a very active role and was involved in the debate on climate change. A strong delegation of the European Parliament led by the Vice-President of the Parliament, Mr Vidal-Quadras, and consisting of a number of eminent representatives of the Parliament, was also present at the Bali Conference.
I would also like to express support for the first interim report on climate change presented last Monday to your Climate Change Committee. Ladies and gentlemen, as you know, the last days of the Conference were conducted in a very, so to speak, electrified atmosphere of uncertainty. When it seemed that the negotiations would fail and that an agreement would not be reached, the Secretary-General of the United Nations, Mr Ban Ki-moon, also became involved and his intervention was important.
The fact that the negotiations were extended by one day and that they were conducted through the last two nights is testimony to their difficulty. The final agreement resulted in a decision on long-term cooperation within the framework of the Convention under the title Bali Action Plan. In compliance with this document, negotiations will start as early as March or April and, by the end of next year, should lead to a full global agreement on tackling climate change after 2012.
Allow me to mention some essential elements of this agreement: firstly the part relating to international measures for improving, that is, reducing emissions. This agreement stresses that the efforts of all developed countries to reduce emissions must be comparable with each other. This means that the United States of America will also be included in the reduction of emissions. Here we must stress that, unlike the Kyoto Protocol for 2008-2012, this plan does not secure any quantified obligations.
The second element is that developing countries will contribute to the reduction in emissions within the framework of sustainable development. This is where the support of developed countries, with the transfer of technology and suitable finances, is very important. Alleviation of the effects of climate change will also include measures and positive encouragement to prevent the clearing and destruction of forests in developing countries, which makes a large contribution to the global emissions of greenhouse gases.
The third element consists of improved adaptation measures to include international cooperation. The fourth includes improved measures for the development and transfer of technologies that enable adaptation and alleviation concomitantly with economic development. For more effective alleviation of, and adaptation to, climate change, it is necessary to secure easier access to environmentally friendly technologies for developing countries. The fifth decision relates to improved financing and investment in the alleviation of climate change. This foresees support for developing countries to implement the national measures for the alleviation of, and adaptation to, climate change.
Further negotiations will take place under the auspices of a newly established ad hoc working group for long-term cooperation within the framework of the Convention. They will already be meeting four times this year. The negotiation process will be intensive and will demand great efforts on the part of the negotiators. The current negotiations relating to the post-2012 obligations of developed countries that signed the Kyoto Protocol will continue. These negotiations should also be concluded by the end of next year. They will run in parallel with the negotiations within the Bali Action Plan.
In our opinion, the decisions adopted at the Bali Conference are appropriate. They contain essential elements towards which we in the European Union are striving. Among the greatest achievements is the involvement of all countries, developed and developing, in the common reduction of emissions. We acknowledge the equality of inclusive adaptation. We expect the Bali Action Plan to shift the deadlock on the transfer of climate-friendly technologies to developing countries.
Ladies and gentlemen, the Conference gave us a broad framework for further negotiations. This compromise is, in a way, the most that could be achieved in view of the current state of the global consensus. Future negotiations will be technically and politically very demanding. We are of the opinion that they will have a successful outcome if we manage to preserve the trend evident over the last year, when climate change has continued to climb up the political agenda.
To reach an effective international agreement, we will need stamina and patience as well as a lot of political will. Sometimes, the most necessary measures are last to be accepted.
Member of the Commission. - (EL) Madam President, ladies and gentlemen, allow me to begin by thanking you for this opportunity to debate both the results of the climate change conference held in Bali late last year and plans for what is to come after agreement on the commencement of negotiations has been reached.
First of all, I should like to express my admiration for the active role played by the European Parliament, and the support it has given, before and during the conference. The contacts and meetings we had with your delegation throughout the course of the conference proved exceptionally useful. I should especially like to stress the very important role of the European Parliament in providing information to officials from other countries. We certainly need mutual support to communicate and more broadly disseminate the EU's position, which is a decisive element in maintaining our leading role. This was particularly useful in Bali and will prove even more so over the next two years.
As for the Bali results themselves, I should like to begin by saying that the conference has been an unqualified success, since at the outset of negotiations all the important countries arrived at an agreement on climate change for the post-2012 period. The agreement will be finalised in 2009 and will cover all the fundamental elements which the EU has resolutely sought.
We thus have a basis and a much-needed impetus to start negotiations so that an agreement can be reached on climate change. We are aiming for an agreement that will lead to drastic reductions in global emissions, in a first phase by 2020, and to still greater reductions thereafter. We are therefore satisfied with the overall result, which is fully consistent with our common aims for Bali.
The participation of the United States in the Bali discussions is a clear sign that it intends to play an active role in negotiations. Just as important as the Bali decision, however, is the emphasis placed for the first time on the need for developing countries to take active measures.
The leading, not to say mediating, role played by the EU, together with the perceptive and constructive input of certain developing countries such as Brazil and South Africa, were of crucial importance in bringing about this result. From now on, our aim is to achieve agreement for a future framework on climate change at the 2009 Conference of the Parties in Copenhagen. Of course, we also aim to match our ambitions based on scientific findings.
Let us make no mistake: the road to Copenhagen will be long and difficult. Above all, the EU must continue to play a leading role, as it did successfully in the preparations for the Bali conference; it placed its cards on the table in the run up to the conference, showed us what course we should take and persuaded others of its views before the main conference had started. The EU significantly influenced the conference's positive outcome. We must bear this in mind when looking ahead to Copenhagen.
The Commission's proposals accepted last week on the package of measures on climate and renewable sources of energy do exactly this; they prove that the EU is determined to make progress. I rely on your support and determination within the framework of the legislative procedure just begun to approve the package of measures before the end of the current parliamentary term and well before Copenhagen. Over the next two years we really must maintain the great political pressure being brought to bear on the issue, for it proved exceptionally useful in 2007. Good use of all the opportunities must be made to ensure that attention to the issue does not wane, both at European level and, more importantly, at international level.
If we are to reach an agreement before the end of 2009, we will clearly need to work together more closely and even more strategically with our primary partners. This is true of our partners from developed countries most of all, because we must ensure that they display greater willingness in making more determined progress towards drastically reducing emissions. Without such efforts we know that it will clearly be difficult to persuade developing countries to commit to further action. We must therefore use all the available international forums, including G8 summits, meetings between the major economies and bilateral dialogues, to guarantee and secure their agreement and to guide them determinedly in this direction.
We all know that some of our partners will be hard to convince. There is still a great reluctance on the part of the United States. On the other hand, we also know that progress is being made at state level, in business circles and, more generally, in the way in which public opinion perceives this issue. Climate change is already a central issue in political debate, as we can see in the current US presidential primaries.
Climate and energy will be among the priority items on the agenda for this year's G8 summit chaired by Japan. This is expected not only to help in the announcement of a major and significant policy, but also to provide valuable opportunities that must be put to good use in the exchange of views with our partners from the industrialised nations. At the moment a lively debate is taking place in Japan on climate change. Let us use this opportunity to bring our partners closer and to demonstrate that ambition is not inconsistent with economic development or competitiveness.
Allow me to comment on the parallel courses of action. The UN will evidently remain the main negotiating forum for a post-2012 agreement on climate change, at which point the final agreement will need to be reached. More specifically, bearing in mind the limited resources and means available to us, as well as the very short time period that remains, we must ensure that all these international forums and action plans are used strategically in order to support and complement the UN plan of action without undermining it in any way whatsoever. We simply cannot afford to duplicate efforts or waste time when the UN action plan has to a certain extent already evolved.
We also need to work more closely with our partners from developing countries in order to plan carefully for their participation in and contribution to a future agreement. As was evident even in Bali, the development issue will be at the centre of negotiations: this is why our main challenge will be to build on mutual trust. The developing countries, the most advanced ones at least, are willing to take action. They will do so provided only that the developed countries fulfil their existing and new commitments to reduce emissions. The developed countries must also open up access for developing countries either to technology or, more generally, to funding.
In view of this, we must collaborate closely with the emerging economies in order to find the best combination of methods and incentives to ensure that these economies make fairly ambitious contributions, which will lead to even more serious efforts on their part after 2020. Bilateral cooperation and dialogue with important countries such as China and India will be of crucial importance.
Finally, I should like to say that the package of measures on climate and energy is evidence of our determination to progress from words to deeds; it also demonstrates that this can be done in a fair and economically effective manner, allowing everyone to be a winner. This, I believe, is the best way to influence our partners positively.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, you had an excellent team in Bali. They worked until they dropped, and I ask you to convey these thanks to your staff. As a European patriot, I believe that the real success of Bali lies in the absolutely crucial decisions taken by the European Union last March in favour of a trio of 20% reductions, and that is the basis on which our lives will be lived in this continent in the coming years.
I do not intend to deal with the various successes achieved in Bali, because my fellow Members will no doubt see to that. I am pleased that, besides making progress with the United States, we were also able to ensure that, in addition to the 38 countries which have already signed the Kyoto Protocol, the closest G77 countries are now committed to doing something rather than constantly lamenting the fact that every government is waiting for the others to act. This cat-and-mouse game is over. That breakthrough, incidentally, could not have been achieved without the help of the United States.
Allow me, Commissioner and Mr President-in-Office, just to say a few words on the things that will exercise us in this debate. We learned in Bali that we fall short if we confine all our discussions to CO2. I believe we need to develop far greater awareness of the sustainability debate, and it has also become apparent that we have more than just a climate crisis but also a raw-materials crisis, but even that can be turned to advantage.
I believe we must associate the concept of sustainability far more closely with our objectives in this field in order to heighten awareness. But that, of course, brings me straight to the Council, Mr President-in-Office. We are already observing our Member States starting to baulk at the 20/20/20 goals and trying to move heaven and earth to avoid having to achieve them. I believe you face an extremely formidable challenge as you strive, together with us, to achieve these goals, for when the show moves on to Poznań and thereafter to another northern country, we shall have to stand our ground. I hope that the Commission and Parliament will be the guarantors of further progress on this issue.
on behalf of the PSE Group. - (IT) Mr President, ladies and gentlemen, I would like to say at once that I completely agree with the statements that Minister Podobnik and Commissioner Dimas gave a short while ago. We see them more and more frequently and shortly we shall be able to communicate in nods and winks, without speaking and without interpreters, because, it seems to me, we understand each other very well.
I also agree with what they said concerning the fact that the additional responsibilities taken on by the European Union during the Bali Conference puts us under an obligation to play our part with even more coherence than before. However, today we are discussing Bali and on this issue we should pause for a moment, as, perhaps even tomorrow, we will approve a resolution that seems to me to be well put together.
The most accurate opinion that I have come across concerning Bali was one that had been written by Mr de Boer, who, as you know, is the executive director of the Framework Convention. He wrote about the fall of the 'Berlin Wall of climate change'. This seems to me to be highly appropriate since, at Bali, as we have been reminded, a road map to Copenhagen was decided, with sufficiently precise stages and outlines. Specifically, and this is something I would like to emphasise, the issue of adaptation was discussed, even before 2012, as also increased financing. There was specific discussion of technology transfer, the issue of deforestation was included, but above all, and for me this is the most important and most promising issue, the barrier - hence the 'Berlin Wall' - of Annex 1 was overcome between industrialised countries and developing countries in a world that has changed, in which a good number of those that were developing countries are now experiencing massive growth.
In summary, the game of pass the parcel played by the USA, India and China so as not to do anything has, we could say, been exposed, and for this reason a situation has come about in which difficult negotiations - they will certainly be difficult - have a good possibility of reaching a successful conclusion.
on behalf of the ALDE Group. - Madam President, I think the Minister is correct in saying that we can be content with the agreement, and we can congratulate those involved in securing it.
I do not underestimate the difficulties in getting between here and Copenhagen in 2009; besides other matters - the rainforest issue and the technological transfer - there are all sorts of hurdles in the way.
We also have to be aware that climate change is going to take place anyway, whatever the outcome of these negotiations is. I was at the Holocaust Memorial Day service in Liverpool on Sunday, and I was conscious of just how is Europe, how are our people, how are our politicians going to react as billions of people across the world find themselves in positions of acute water scarcity, with ever more movement, ever more migration across the planet? What sort of reaction is there going to be? How much bigotry is going to be caused by this inevitable consequence?
We must do what we can. I have high hopes of emissions trading. I think it is getting better all the time, and I think the cap-and-trade system allows us really to tackle a huge proportion of the gases. Technology, too, is improving and being stimulated. I had a fantastic meeting this afternoon about reducing CO2 from cars, where the push that the introduction of the legislation has given seems to be already transforming attitudes and opening up opportunities. Maybe we can actually reach those targets without the need for biofuels. We can put those into power stations.
And carbon capture and storage (CCS): I really think we could be more ambitious in our targets. I think we could bring that forward by perhaps three or four years and try to get realistic programmes up and running well before 2020.
We need, from the European summit this spring, to get some firm commitments from governments. But, also on the European summit, I would say: renewable energy and energy saving - I think there is huge opportunity for governments to slip there, not to deliver on the goods, to find it politically difficult to bring about the institutional changes necessary, and I think the Commission needs to put as much pressure as possible to name and shame, to find new mechanisms, to ensure that Member States deliver on the goals they have now agreed.
on behalf of the UEN Group. - (PL) Climate changes have accompanied the human race throughout history. In the opinion of many eminent scientists, however, man's influence on these changes is not very great. That opinion is expressed, for example, in the open letter addressed to the UN Secretary General by a hundred scientists from all over the world. The European Commission seems totally unaware of this aspect of the matter, and instead of acting to alleviate factors that contribute to global warming, it is taking up arms against things that have nothing to do with human activity.
The Commission is now seeking to impose huge costs on the citizens of Europe for an action it has dreamed up from the realm of science fiction - actually, more fiction than science. According to preliminary estimates, each family will pay an average of more than 50 euros a month for this project, whose results may possibly be perceptible in 100 years or so. The real outcome, however, will be a worsening of the economies of the new Member States within the next two to three years. Such a drastic reduction in CO2 emissions will cause a serious slump in Poland, for example, which mainly derives its energy from coal.
If the European Union institutions want to take a practical approach to CO2 reduction, they should begin with themselves. May I remind you that 20 000 tonnes of carbon dioxide are emitted into the atmosphere every year solely as a result of pointless journeys to sessions in Strasbourg.
on behalf of the Verts/ALE Group. - (FI) Madam President, ladies and gentlemen, the Bali conference on climate was a success and we can be proud of the EU's role there. Talks on the future of Kyoto were officially begun and all the essential issues are on the table. Not one of them has been omitted. The United States has thus not succeeded in limiting future negotiations, which are bound to be difficult, as people here have said.
The main message now, however, which Europe can send the world, is connected with our own climate policy. The best way to speed up the difficult international process is for us to pass ambitious laws on emissions trading, renewable energy and energy efficiency.
I am glad that the Commission last week saw climate protection as a positive economic option - the new industrial revolution. How we can remain at the forefront of the development in clean new energy technology is crucially important for our economic future.
We also have to understand that the real Gordian knot with regard to international negotiations on climate is fairness. The planet cannot be rescued unless the big developing countries, like China and India, also limit their emissions. For them to be able to accept this they have to feel that any negotiated solution is fair. We must be prepared in one way or another to compensate developing countries for the fact that our emissions per head of population are many times greater than those in the developing countries.
on behalf of the GUE/NGL Group. - (EL) Madam President, Commissioner, the last-minute compromise at Bali has allowed us to set our sights on Copenhagen in 2009; it has also revealed the forces of opposition which will undermine the required agreement. Until then the EU must remain in the vanguard, working for a broader agreement according to specific, ambitious commitments and a timetable. The benefits which will derive from such an agreement far outweigh the economic cost.
My Group, as well as the November 2007 European Parliament resolution, sets more ambitious and binding targets than those that the Commission presented a few days ago, both for the EU and for the Member States; my Group seeks more generous assistance for developing countries. A word of caution, Commissioner: the traditional industrial lobby has already begun to chip away at the Commission's proposal and, at the same time, the nuclear lobby, like a wolf in ecological clothing, is trying to replace renewable sources of energy with nuclear ones. Please beware these attempts.
on behalf of the IND/DEM Group. - (NL) Madam President, the European Union went to Bali full of good intentions to obtain the best possible outcome. It did not achieve everything it set out to, but I am still positive.
First of all, I am, of course, pleased that all the participating countries were able to sign up to the Bali Action Plan, and that negotiations can start. It is a pity that no specific emissions standards have been included in the final text of the Action Plan, but progress has been made in other areas, such as the creation of a programme to tackle the serious problem of deforestation. Just last week there were more alarming reports about deforestation in Brazil. It is also good that western countries are to provide more support for the developing countries in the use of sustainable technologies.
Finally, one problem that has not been resolved is greenhouse gas emissions from maritime shipping. The complex nature of this highly polluting sector means that a global approach is necessary. Pressure must be put on the IMO to come up with an effective policy here as soon as possible. Commissioner, you can be very sure of our support for your approach.
Madam President, I understand that, on the day the Bali climate conference commenced, there were so many private jets that Bali's airport ran out of parking space. Thus do our achievements fall short of our aspirations.
The Bali conference was supposed to pave the way for a post-Kyoto consensus, but Kyoto itself has failed. Not only did we fail to engage some of the world's largest emitters, here in Europe only a handful of Member States will actually achieve their Kyoto obligations. Indeed, the United States, which we vilify for not ratifying Kyoto, is actually doing better than the EU in terms of emissions trend. Yet we have agreed little more at Bali than to keep talking in our attempts to replace one failed climate treaty with another.
I would like to see us worry less about climate change and more about energy security. Let us hear less about wind farms and auto emissions and more about investment in nuclear generating capacity and in waste-to-energy incinerators.
(SL) I think the resolution which was prepared by the Committee on Climate Change reflects the essential decisions of the Bali negotiations as well as the opinion of the European Parliament. My evaluation of the Bali timetable, i.e. the deadline for concluding the agreement for post-2012, is very positive. Only a clear working plan can secure continuity after expiry of the Kyoto Protocol, for which this Parliament has constantly striven.
I am pleased that the developing countries also undertook part of the responsibility for reducing CO2 emissions and committed themselves to sustainable development. That, of course, means strengthened international cooperation in the field of financial and human resources. I truly hope that the existing and currently implemented mechanisms in Europe, such as the carbon market, will be successfully translated at international level. However, we must simplify them and prevent them from becoming a disproportionate bureaucratic burden in relation to their potential advantages. Only in that way can we expect to succeed in reaching the set targets.
I see the current situation primarily as an opportunity. I see successful, sustainable development depending mainly on increased research capabilities. For example, the global investment in research into the energy supply has been reduced by 40% since the 1980s. The situation in the European Union is not much better. We need more money and more educated and creative people. I congratulate the negotiators from the European Union and I hope that, in future, we will always be represented by such persistent, sharp and successful negotiators. Finally, I would like to say that, usually, when it comes to climate change all eyes turn towards politicians, but action in the field of climate change does not involve politicians alone. This is a time for a fruitful reaction from industry, business people and researchers.
(PT) In the resolution to be voted on tomorrow, Parliament acknowledges the political importance of the Bali Conference. Scientific knowledge has led to the political will to take action, and by 2009 all countries, whether developed, emerging or developing, will commit themselves to combating climate change with different but specific targets.
Contrary to some fellow Members, I would have liked to have seen greater involvement by some partners, particularly the United States, in Bali as well as in Kyoto. On the positive side, however, Bali remedied Kyoto's shortcomings in areas such as forestry management, the need to support adaptation by the poorest countries in particular, the role of technology and the extension of climate responsibilities to economies not usually considered to be developed.
Europe's leading role was clear, and this resolution shows that Parliament intends to create conditions that will allow Europe to make even more ambitious commitments. The work programme involved is demanding and Parliament is ready to carry it through.
To this end and on a personal note, I applaud the Commission for the set of decisions taken on 23 January. Translating political will into policy instruments lends credibility to the European Union. A great deal of detailed analysis will be required, but quantification of renewable energy targets, clarification of sustainability criteria for biofuels and revision of climate-related financial instruments, for example, are welcomed. Personally I am delighted with the change in the emissions trading system from a national to a sectoral approach, though it seems to me that its compatibility with European competitiveness must be enhanced before 2009 as a matter of urgency. The development of the emissions trading system to the international level, based on agreements for the principal sectors among the major world producers, could be a path to explore.
(DE) Madam President, when we look back at the Bali conference, we cannot but conclude that it was the biggest, most expensive and most elaborate climate conference ever held and that it actually achieved only one result, namely an agreement to continue negotiating. If truth be told, nothing more came out of it.
An honest appraisal in the aftermath of Bali compels us to analyse the conference as follows: first of all, the International Panel on Climate Change managed to convince much of global public opinion with its climate scenarios but was by no means as convincing on the conclusions to be drawn from the present situation; secondly, while Europe forges ahead on its own, there is scarcely any sign of willingness among the international community to enter into binding agreements on CO2 reductions. This applies not only to the United States but also to Japan, Canada, Australia and many other countries. A glance at the four remaining candidates with a realistic chance of becoming President of the United States shows fairly clearly that there is virtually no prospect of commitment to a UN process in the field of climate policy.
We - by which I mean the EU - should rethink our strategy. What happens if the 2009 Copenhagen conference ends in failure? There are cost-effective alternatives to an international agreement, such as technology transfer, a decent system of incentives to protect tropical rain forests, carbon capture and storage and the development of nuclear energy too. The law of scarce resources will eventually induce even the United States and China to save energy and avoid CO2 emissions.
The new industrial revolution will come when the price of oil rises. We do not need to force it by enacting laws.
(FR) Madam President, the Bali Conference has reminded us that global warming is a challenge to development. There is a danger that global warming will increase the gap between the developed and the developing countries; there is no doubt that they will be most affected by the impact of climate change. That is particularly true of islands, which are vulnerable in more than one way, especially to cyclones and rising sea levels. In my view, aid to those countries for adaptation and the transfer of appropriate technologies should therefore be a priority.
Action against climate change has become inseparable from poverty reduction and achievement of the Millennium Goals. I see that as the best way to obtain the support of the G-77. If we want the process leading to Copenhagen in 2009 to succeed and additions to be made to the modest road map drawn up in Bali, it is absolutely essential to make progress with the developing countries. I see that the Union has given that its attention, which is to be welcomed, but I would like to draw very particular attention to the question of islands.
(SK) Thank you very much, Madam Chairman, Commissioner, ladies and gentlemen. The Bali Roadmap that was agreed at the international conference and the newly created Adaptation Fund both oblige the European Union to take a leading role.
The European Union must, however, realistically examine and assess the level of reduction that is tolerable. The proposal to reduce emissions by 25% to 40% by 2020 compared with 1990, or even by 50% by 2050, seems to me like random numbers without any real knowledge of the extent to which the emissions can be reduced. This is like a lottery game of percentages: an unpremeditated and unrealistic game of picking numbers out of a hat. In addition to that, unless the US, China and India participate, none of the EU efforts will have the desired effect since we cannot solve a global problem on our own.
If we set the stakes too high, then one country will fail to meet the target, then another country will fail to meet the target and in the end we will realise that we have all failed. Given this situation, I would say that if we are less ambitious yet realistic about emissions reduction, we will achieve a rational solution. It would suffice to look at how the European Union can meet the targets laid down by the Lisbon Treaty.
Madam President, media critics have labelled the Bali COP as 'talks with a tan'. However, having attended the last five COP sessions, for me Bali was effective. A two-year roadmap was elaborated, providing negotiating tracks for all countries to respond to the climate challenge.
Of course it is a pity that we have to admit that there is no global binding target yet and we still are lonely riders. But at least there is a theoretical possibility that within two years we will have a wider front than only one quarter of the emitters.
Not long after the Bali results, some hopefuls already raised the question as to whether this now automatically means that the front is wide enough for the 30% reductions, as was agreed in the March summit provided that the EU is not acting alone.
The answer, however, is: not quite yet. This is not only for economical but also for environmental reasons. For the EU, it is politically important to take the lead, hoping that the others will follow, but our unilateral effort - which it still is - reduces our competitiveness in global markets giving the advantage to the polluter.
This is called carbon leakage, as I have emphasised many times. The global capital will simply move to where there is no cost for emitting CO2. A pollution shift is not a pollution cut.
A unilateral climate policy hits the energy and employment intensive industries hardest so the polluter-pays principle becomes a polluter-wins or polluter-relocates policy. Luckily the Commission has understood this risk, as you, Commissioner Dimas, just very clearly indicated, and I thank you for that. As Commissioner Verheugen said recently, when describing the dangers of one-sided reductions: 'We are exporting pollution and importing unemployment. Is that not stupid?'
He is right. Therefore we must devise a truly global-market-based mechanism and I believe that balancing this triangular dilemma of energy supply, environmental sensitivity and retaining globally competitive industries to employ our workforce is the key priority for a recently published climate package.
(FI) Madam President, the best outcome of the Bali talks was the fact that international negotiations on a post-Kyoto agreement were begun. It was also important that we settled on a deadline, i.e. Copenhagen 2009.
People here have expressed surprise at the percentage figures the European Union has proposed in the Bali agreement. They are the same figures which the IPCC Panel presented in their assessments and they indicate the sort of reductions in emissions we in Europe - and globally - need to achieve to manage climate change without massive sacrifices being made. In a little less than two years we have to establish an agreement in which there is commitment to the earth's temperature not rising more than two degrees. For this we need everyone: we need the European Union to show the way, we need the developed countries and we need to make a common effort to include the developing countries.
For the present we have our own job to do. We have to ensure that the laws the Commission proposed last week are carried through as ambitiously as possible here in Parliament and are implemented in the Member States.
(DE) Madam President, for 'Bali' read 'Kyoto' or 'Rio 1992', and most of the speeches made here would not be out of place. Why should that be, Mr President of the Council? Since yours is a small country, you might be able to diagnose why we never arrive at solutions. Is it the power of big business and business interests, is it the fact that the international system is not working, or is it a lack of public awareness? I believe an awareness deficit is no longer the problem, certainly not among decision-makers.
It all boils down to business and politics, and I think a great number of mistakes are being made in those domains. We cannot engage credibly in the process and find truly constructive solutions unless we start with ourselves. In practical terms, this would simply mean reducing the CO2 emissions that result from political activity.
Here is one quite specific example that the Slovenes could examine: if we were to give up Strasbourg and hold all our meetings here in Brussels, it would send out a small signal, both on the CO2 issue and in other respects. That would certainly be achievable for your Presidency, unlike the major projects that will have to be passed on to someone else in any case at the end of your six-month term.
President-in-Office. - (SL) Allow me a brief response to some views expressed in this very interesting discussion. After all, we were told that we do not achieve any results. The opinions of the Presidency and the President of the Council are different. Things are moving and we are obtaining results. After all, the Bali Conference and the agreement entered into by undeveloped as well as the most developed countries were actually a great success, but the success will only be complete in Copenhagen. That is why the next two years will be very important.
I would also like to express my support for the resolution to be adopted by the European Parliament tomorrow. We see it as ambitious and thorough and as an additional aid to reaching an agreement after 2012. The Presidency also supports your evaluation, already expressed here, that the European Union delegation was very successful. It was competent, unified and very dynamic. And last but not least it was credible, which is very, very important for the European Union. In truth we can be proud of the European Union and the role it played in Bali, especially its consistency.
It was said that the European Union is a pioneer in the development of new technologies. That may also answer some of the warranted fears or doubts also expressed among the Member States of the European Union about the new energy and climate package presented by the European Commission so effectively last week. In response, we think that it is also an opportunity for new jobs and new ecological innovations and should not raise fears about economic development.
We agree with the opinion that it is not only a matter of politics, but also of the economy. Actually, we could be even more ambitious. Dealing with climate change is de facto a success story of European politics. It is a great challenge not only for European politics and economics, but also for the citizens. I strongly support the Commissioner's position that the attitude of the media is also very important. The media could play a very, very important role here. The package adopted by the European Commission last week is the result of an expert approach. The principles of equity and solidarity are built into it. As it has a very important role in adopting this package, we expect the European Parliament to play that role in a very dynamic way.
Somebody asked why it was necessary to travel to Bali and use unsustainable means of transport. One cannot get to Bali in any other way but by using various means of transport. However, our answer is that it was a well-chosen destination. Why? Because it was ... Indonesia is a developing country. One of the key moments for the Bali agreement was that developing countries joined this global agreement. Such an agreement was easier to reach in Bali, Indonesia, than elsewhere on our planet.
I would like to finish with a question relating to the 20/20/20. Are these targets going to be reached? The credibility of the European Union stands or falls on the achievement of these targets, not least because at the Council meeting last spring the Presidents and Prime Ministers of the governments of the European Union committed themselves to the 20/20/20 vision. The Presidency is committed and will do everything to reach these targets.
(ES) Madam President, Commissioner, it goes without saying that I congratulate the representatives of the Commission and Parliament on the work they did in Bali.
I shall adopt a more Euro-centric, more Euro-centrist view in addressing this and associated issues, as follows:
I should like to start by saying as has been said, although slightly differently, that necessity offers opportunities. The greater the need, the greater the opportunity. What are we facing? We are facing two needs: one is to combat the effects produced by climate change, mainly as the result of development and population growth; the second is to resolve issues concerning the supply of traditional sources of energy whose use is shrouded in uncertainty either because they are becoming more scarce or because they are located in areas where the geopolitics is complex.
What is there an opportunity for? There is an opportunity to develop efficient forms of energy which allow us to continue to be competitive, and which are clean and non-polluting; and also to guarantee supply because these are new forms of energy.
Wherein lies the problem? In my view, there is a leadership deficit in the European institutions when it comes to tackling these issues, a deficit in the Commission and in Parliament. There is one simple reason for this, namely that we are not able to explain that clean energy is made up of both renewables and nuclear energy.
This is not being done, this is not being explained, and it is the job of leaders to put solutions forward even though they may be difficult to discuss at a particular time.
Are we going to find ourselves in the paradoxical situation where China, India and other emerging economies have cleaner energy because they have developed nuclear sources and, what's more, can compete with lower salaries? This is a matter which simply must be addressed, Commissioner.
I hope therefore that in Parliament and the Commission the nuclear energy question can be discussed calmly but decisively as we are continually pussy-footing around it and turning our backs on it.
(NL) Madam President, Bali was just the beginning, a welcome first step on the way to an international climate agreement in 2009. Its success at the eleventh hour was down to Europe's leadership, and I congratulate Commissioner Dimas and his team.
In December there is a global conference in Poznan. This will be the next test of European leadership. Europe must speak clearly with one voice, and loudly in favour of firm measures. We must make our position very clear to the rest of the world. Europe wants to reduce greenhouse gases by 30% by 2020. This is still our starting position in the negotiations. The fierce lobbying by some governments and captains of industry against the energy and climate package has sent out the wrong signal.
European leadership also means that we will implement the emission reductions that we are demanding of other countries in our own 27 Member States. This is important. In Poznan we have to show that Europe is willing and able to go further than a 20% reduction. If we take the Bali consensus seriously, we have to start with at least 25%. We have to show that we can achieve this without job losses, and I have every confidence that an historic climate agreement will be signed in 2009. A sound European climate policy is essential for this, however.
(PL) Madam President, the climate change conference in Bali was a test of whether there is generally a chance of worldwide cooperation to combat climate change. This is clearly a matter of exceptional importance for the whole world, but the political arena in which we are moving is highly differentiated, and we have to adapt our arguments to varying geopolitical realities. Although there were no spectacular successes, more was achieved than hitherto. We gained important partners.
In the European Union climate change is a priority issue. Putting it simply, nobody wants the lights to go out in their children's homes. But not all European countries are at the same level of technological progress, and this is a further challenge for the European Union. Poland is a country in which 96% of electric power is produced by burning coal, and for that reason adapting our energy industry by 2020 may be an unbearable burden. We here in Brussels, who are responsible for the well-being of the people of Europe as a whole, must take greater account of the possibilities of individual countries and not set the bar so high that only a few can clear it.
With regard to the reduction of gas emissions, resource diversification is not the only possible approach. Non-emissive coal combustion is also worth investigating. Another possibility is nuclear power. Provided that, when the construction of a nuclear power station is planned, specific strategies are adopted to address all subsequent exploitation issues, nuclear power is one of the cleanest energy sources.
In short, I believe it is crucial for our future that we exert specific pressure on the research community to develop new technologies that are significantly more advantageous and more efficient for our planet than those currently available to us.
(PL) Madam President, the energy and climate change package proposed for the European Union is an elaborate organisational and legislative mix aimed at achieving a significant reduction in CO2 emissions. The Commission's ambitious plans are based on the assumption that the climate changes taking place in the world, which are an undoubted fact, are the result of CO2 emissions, and yet that has not been proved and was not sustained in Bali. All predictions in the matter are based solely on computer simulations and do not constitute proof.
First of all, Commissioner, more credible data is required on the influence of CO2 emissions on the climate. CO2 is the necessary substratum for photosynthesis. Is it therefore a destructive agent? I would refer you to the previously mentioned letter addressed by a hundred distinguished scientists to the UN Secretary-General last December.
Second, the Commission's imposition of restrictions on CO2 emissions within the European Union without the issue being tackled on an international level will result in a downturn in economic development, with serious social consequences.
Third, and most important, in its energy and climate change package the Commission has ignored the main conclusion of the Bali conference concerning the adaptation of societies to unavoidable climate changes, i.e. to steppification, desertification, lack of drinking water, floods, etc. These are the main aims to which the resources which the Union is planning to devote to combating climate change in Europe should really be assigned.
Madam President, in the debate over so-called climate change, we take for granted a few disputable prerequisites. Firstly, climate changes are real and dominantly caused by people. Secondly, conclusions made by the IPCC Panel are the only valid results. There are no other groups of scientists with different opinions on global climate change. Thirdly, people are generally willing to discount their future and sacrifice current living standards. Fourthly, European businesses and enterprises will survive in global competition, even with higher prices. Fifthly, we will manage to persuade the rest of the world to follow our obligations. As I listen to the debate, I realise that I am in a minority in this House, but let me stress my position.
Firstly, the outcomes of the IPCC Panel are exaggerated. There are other groups of scientists who offer different positions on climate change and its causes. Secondly, there is no evidence that mankind is dominantly causing climate changes. Thirdly, climate change has become a fashionable political tool for manipulating people. Fourthly, the conference in Bali proved that there is no widespread support for excessive and extremely expensive measures for handling climate change. Fifthly, European producers will have to incorporate political decisions into prices, which will subsequently result in higher prices and further loss of European competitiveness at global level. Sixthly, ambitious plans for the reduction of greenhouse gases will harm developing countries, which will lead to deeper differences between the rich and the poor.
So what should be done? We had better reduce the legendary European red tape, limit the production of legislation at a supranational level and let people work and invent.
(RO) We are all beginning to feel climate change, no matter which continent or country we live in. We are facing floods, desertification, water shortages, forest fires, glacial meltdown, and changes in the flora. The UN has declared 2008 the International Year of Planet Earth. The Bali conference is extremely important for a post-Kyoto agreement on the fight against climate change.
The European Union should remain in the vanguard of action to reduce climate change and adapt to its effects. Existing European legislation and the new package recently presented by the Commission for the promotion of renewable energy sources are cases in point.
I'm glad that we are having this debate during the European sustainable energy week. Transport accounts for 30% of the global energy consumption, and urban transport accounts for 70% of emissions. Including air transport in the emission quota exchange system is a major step. Other Community objectives should be more effective urban transport and promoting railway and waterborne transport, as they cause less pollution.
We call on the Commission and the Council to include climate change among its priorities, both in EU affairs and in its international relations.
(DE) Madam President, Commissioner, ladies and gentlemen, the conference in Bali was a step in the right direction, and I should like to express my warm thanks to my fellow Members and to the Commission for what I regard as a good result.
The increase in the average global temperature is already having an impact in many parts of the world. It is therefore imperative to adhere to the aim of limiting global warming to a maximum of two degrees Celsius above pre-industrial levels. Efforts to achieve that aim must be reinforced and nurtured by means of new innovations, investments in research and development and, above all, investment in education and training. Climate change interacts with agriculture in three different ways. On the one hand, farming is the third-biggest source of pollution after transport and industry. Secondly, it bears the heaviest brunt of climate change, because our agricultural production takes place in the open air, which means that it is more directly exposed than any other economic activity to the effects of climate change.
Thirdly, farmers can also see climate change as an opportunity and turn it to account. New prospects are opening up to us in the farming community as producers of renewable resources and above all - in the second and third generations - as producers of substitutes for petrochemical products, not to mention the scope for new cultivation methods. I must re-emphasise the importance of research and development and of education, especially in the agricultural sector. The production of renewable resources, however, is crucially dependent on the development and application of sustainability criteria.
Climate change, Commissioner, is a global problem, affecting entire societies rather than being confined to specific areas of activity. Accordingly, this comprehensive EU-wide and indeed worldwide approach is the only way to tackle it. The European Union should play a leading and facilitating role in these efforts.
(EL) Madam President, Commissioner, the road from Bali to Copenhagen is now open and I think that it should not occupy us so pressingly. We must now concentrate as a matter of urgency on the new package of targets that you have submitted: the three 20s for 2020, as I call it, or what others refer to as the 'Dimas package'. As things stand, though, I believe that in the next 18 months until the end of this Parliamentary term, this package of initiatives ought to become Community legislation. That is our absolute priority. Many have criticised you for making this package too ambitious, and others for its complete lack of ambition. This, I daresay, is the best proof that you are on the right track.
Allow me to make one further brief point. Not merely governments and the European Parliament, but also individual citizens must play their part. We can all do better here. Everything from traffic jams to how we design buildings and live in them concerns citizens, not just governments. I trust that your work in Brussels will help raise general awareness of this.
(PL) Madam President, Commissioner, listening to today's debate I noted with surprise that the term 'sustainable development' was not used once. It was a fashionable even if a somewhat overworked concept as recently as the early 1990s, as shown by the agreement of the states attending the Rio de Janeiro conference in 1992 to protect the environment in a reasonable fashion in the course of its exploitation.
Ladies and gentlemen, sustainable development is not an outdated concept, a passing fad of politicians and environmentalists. It is a concept that seeks to reconcile the interests of the huge ecology lobby with those of the industrial lobby. So let us look at the achievements of the Bali conference in the light of the old principle of sustainable development, a principle valued not only in Europe but at international level too. We must protect our planet against climate change, but not at the cost of destroying our industry. Let us seek an intelligent compromise.
(PL) Commissioner, I attended the Bali conference as a member of the Polish delegation. It was moderately successful. European countries are now responsible for COP14 and COP15. What is the greatest obstacle to complete success?
In my opinion it is the lack of effective, accessible cheap technology. We, as the European Union, should concentrate on this. In so doing we shall be helping ourselves and our economy, and also helping others through the transfer and exchange of the best technologies. It will be a lot cheaper than imposing on industry ever more increasingly drastic emission reductions. It requires revision of the EU budget and a transfer of resources. Let us decide to do that.
This year in Poznań, in the framework of COP14, the Polish Government will be proposing a worldwide review of the best technologies. The leading firms and most advanced countries will be presenting the best technological solutions. If Copenhagen is to succeed in 2009, we must first make a success of Poznań 2008.
Madam President, having attended my fifth UN climate change COP and MOP, I returned from Bali with a sense of achievement for the first time on this most important of global issues.
One of the clearest messages from Bali was the urgent need to find a mechanism to ensure avoided deforestation and degradation of our forests is part of any post-2012 international agreement.
I would like us to be in a position to add another 20% to the '20/20/20 by 2020' formula. If we had an agreed system of credits to reward or compensate native communities, thereby mitigating the present rate of deforestation, particularly of our tropical forests - notwithstanding the immense difficulty in mapping a baseline figure for existing forestation - we could reduce global carbon emissions by another 20%, so that '20/20/20/20 by 2020' must be our goal.
Bali produced the roadmap for global agreement by COP15 in 2009 in Copenhagen, very ably led by you for the EU, and I would like to congratulate you, Commissioner, on your personal contribution.
(EL) Madam President, Commissioner, the EU is in the vanguard of the struggle to combat climate change and in this struggle you are clearly playing a special role. If the EU is to remain in the vanguard of this struggle, however, it is not enough simply to create legislative initiatives or draw up binding targets. The EU must also play a leading part in the implementation of the binding targets that it has set, with as united a front as possible. We can see that there are many serious divergences amongst the EU Member States in the implementation of targets for combating climate change. For this reason we are now awaiting measures, incentives and initiatives to narrow the gap and make the responses to this target of the EU Member States as a whole more cohesive.
(SK) As a substitute member of the Temporary Committee on Climate Change, I would like to highlight the huge success achieved by the European Parliament at the global conference in Bali.
The European Parliament must become a visionary pressing for permanent sustainable development. What do we have to do next? Firstly, we cannot slacken our efforts. The European Union must encourage investment in research and development aimed at developing efficient technologies that require less energy.
We cannot talk solely about CO2. Setting increasingly strict ecological conditions is not the correct solution: by doing so we risk putting our small and medium-sized enterprises in Europe at a disadvantage. We must not resist new ideas such as the strategy of helping the climate to recover through the medium of water.
A team of Slovak and Czech scientists led by Michal Kravčík, an eminent expert in using water to recover arid urban spaces, has prepared a new water paradigm. Concentration of rainwater in water containers is a simple, quick and very effective solution. I believe that storing rainwater for future use instead of letting it go down the drain is a good strategic solution not only in the US but also in Europe. I trust that the Commission and the Council will support innovators' ideas and that the use of new water paradigm will get the support it deserves in Europe too.
Madam President, it is great to listen to a debate and then be able to respond and to hear from those who were in Bali because we do not hear enough as to what happens out there.
Can I raise just one particular issue? It is fashionable to talk about climate change and, while the public have bought into it at the moment, I think we are at risk of switching them off. We need to be very careful that what we suggest and propose is doable and we have practical results to show for it.
In relation to agriculture, raised by Ms Schierhuber in particular: in Ireland, for example, 28% of our emissions come from agriculture. I believe that agriculture has contributed significantly already. We need, again, to be careful not to ask too much of agriculture and risk our food security. So this is not an easy problem to solve. The point was made about forests. I think we need to look at encouraging those continents with vast forests not to rip them out, just as we are trying to encourage our farmers not to plough permanent pasture because of such important carbon sinks.
So let us do what we can on the global stage and let us all hope that people are buying into the European leadership on this, because without it we really do not have a chance of achieving our objectives.
Madam President, I should firstly like to thank the Members of the European Parliament for their highly positive contributions.
One thing is clear: we have tonight heard views representing the arguments of those such as the United States and Australia who did not want to move towards ratifying the Kyoto Protocol. These views have since been abandoned, as Australia has ratified Kyoto and in the United States, at both federal and state level, these views are no longer accepted.
I also heard an erroneous statement, which I am sure the honourable Member made in good faith, namely that the United States has better results than the EU. As is shown by the data for 2005, however, the United States has increased its greenhouse gas emissions by 16.4%, while the EU is reaching the Kyoto target and in 2005 emitted in total 7.9% less than 1990 levels. T here is therefore a wide gap between the EU's achievements and what the United States is failing to achieve, and it should be noted that the United States was due to reduce its emissions by 7% under the Kyoto Protocol, which it signed but did not ratify. Instead of the -7% target, emissions were +16.4% in 2005, while the EU is on its way to meeting its target of -8%. This is already below 1990 levels.
I should also like to point out that Ireland's greatest problem is the major increase in its carbon dioxide emissions from transport. In recent years we have seen a 160% increase in greenhouse gas emissions. Undoubtedly, agricultural production plays a major role and there are many solutions in that area. For example, New Zealand has developed special animal feeds, which are contributing greatly to limiting carbon dioxide emissions.
Ladies and gentlemen, the Bali action plan, which was agreed last December, is an important element in the debates on the future international climate change regime. Our fundamental achievement was to have already begun formal negotiations; there are now clear indications that the requisite target in the fight against climate change is being reached, with regard to the agreement on climate covering the post-2012 period. Within the scope of the United Nations Framework Convention on Climate Change the creation of a new ad hoc group has been approved to negotiate long-term cooperation, together with an ad hoc working group already operating under the Kyoto Protocol. All the parties contracted to the United Nations Framework Convention, including the United States, will take part in these negotiations. A major issue will be funding the struggle against climate change. We must find ways to speed up funding, channel investments and make these ways even more environmentally friendly: this will encourage clean technology and efforts to adapt to the inevitable impacts of climate change, thus attracting investment both from the public sector and also to a large extent from the private sector. This is the central element of the negotiations; allow me, though, to stress how important it is that we in the EU take action without a moment's delay. As your resolution correctly emphasises, we must, among other things, increase our efforts to integrate climate parameters into our development policy.
I am convinced that we can also be more successful in areas such as trade and investments at bilateral and regional level. Further mobilisation of the private sector is also vitally import and must be exploited even more.
Preventing deforestation is undoubtedly very important. As you have correctly pointed out, relatively small investments can help us make gains both in the fight against climate change and also in the prevention of loss of biodiversity. We shall move in this direction because the prevention of deforestation can be achieved even before an agreement is concluded or the new agreement comes into force. This is therefore a vital area for us to tackle.
The Commission is determined to help the EU maintain its leading role in these new discussions on future climate change arrangements; I am greatly relying on your support in this matter. We are at the very beginning of negotiations on climate change policies for the post-2012 period. The EU's leading role in the climate change issue will be crucial in ensuring that this dialogue continues and yields positive results. We must, however, always bear in mind that our leading role depends on and is influenced by the policies and measures we adopt within the EU. The implementation within the EU of climate policies and the speedy approval of the raft of climate and energy measures will continue to be crucially important if we want to maintain our leading role and drive international efforts in combating climate change to a successful conclusion.
Let me once more stress that we look forward to continuing and close cooperation with Parliament in this process.
In accordance with Rule 103(2) of the Rules of Procedure, I have received a motion for a resolution winding up this debate.
The debate is closed.
The vote will take place tomorrow, 31 January 2008.
Written statements (Rule 142)
in writing. - (RO) We have recently received a document concerning the climate change that all of us can perceive. The document entitled "Don't fight, adapt - We should give up futile attempts to combat climate change" has been sent as an open letter to the UN Secretary General.
As its title indicates, 100 specialists are urging us to accept climate change not with resignation but with enthusiasm, arguing that CO2 is essential to photosynthesis.
I'm no chemist or biologist, but I haven't been able to ignore the dramatic climate changes taking place in recent years. I can't help noticing that we no longer have four seasons, but two. I will not resign myself to the idea that in ten years' time I will be skiing indoors, on a 100-yard slope. I will not accept the notion that I can only sunbathe between 5 and 7 a.m., for fear of getting skin cancer. So I say to myself - I couldn't care less about their photosynthesis, what I want is to go skiing, to sunbathe and to lead a normal life.
in writing. - (HU) The climate summit organised by the UN in Bali did not have any specific results, but did open up the way for a new, global climate agreement after 2012. Unfortunately, the largest emitters, such as the United States and China, still do not want to be part of this important process that serves the Earth's future. Considering the preparations for the American presidential elections that have taken place up to now, however, we may hope that a candidate who, in contrast with the current administration, feels responsible for the future of our planet is the one who wins. If the United States signs up to the climate agreement, it will hopefully be easier to convince China. Of course, we must not forget that Europe is the largest consumer of Chinese products, and consequently, as buyers, we also have a hand in Chinese greenhouse gas emissions.
The European Union's representatives in Bali spoke of reducing greenhouse gas emissions by 25-40% in their declarations. Last year, the European Parliament voted for a 30% reduction in emissions. The latest report by the Commission still only recommends a 20% reduction in emissions by 2020. It would be advisable to sort out these objectives, to support the same targets externally and internally, and for my part I naturally support the more ambitious reduction of 30%.
in writing. - (RO) The crowning moment of the Bali conference was the adoption of a roadmap for a secure climate future, which is a new negotiation process due for completion in 2009, leading to the resumption of negotiations concerning global warming after 2012, when the first stage of the Kyoto protocol ends.
The outcome of the conference consisted of major decisions underpinning the roadmap: the Adjustment Fund, the transfer of green technology from the rich countries to the poor, measures for decreasing emissions resulting from deforestation and forest degradation in developing countries. Fighting deforestation is an essential priority in European environmental policy, and a coordinated effort on the part of Member States will help to combat global warming.
It is a promising sign that the Bali Action Plan includes strategies for containing environmental disasters and means of addressing the losses and damage associated with climate change in developing countries. The European Union played a major part in the successful conclusion of this conference, ensuring that the latest scientific recommendations of the Intergovernmental Panel on Climate Change were given due consideration.
in writing. - (HU) I welcome the compromise achieved at the Bali climate protection summit, and the decision relating to this by the EP Climate Change Committee.
In my opinion, the Bali compromise is a breakthrough, because the parties agreed to a mandate for negotiating a new climate change agreement to replace the Kyoto Protocol which will expire in 2012. At the same time, for the first time, developing countries and the United States have also committed themselves to reducing the impact of climate change.
Hungary's position is the same as that of the other Member States of the EU. In March 2007, the European Council decided to reduce the emission of greenhouse gases by 20% by 2020 in comparison with the 1990 level. In order to meet this ambitious target, the European Commission prepared its plan for a climate protection and renewable energy package, thus providing an example for other industrialised countries.
I hope that its report on sustainable agriculture and biogas, adopted yesterday by the European Parliament's Committee on Agriculture and Rural Development, will also contribute to the fight against climate change.
I would like to draw attention to the fact that climate change is already a real problem in Hungary, since desertification threatens the area between the Danube and the Tisza. The environmental and social erosion of the Homokhátság area must be stopped, because it would lead to the subsistence of around 800 000 people falling into even greater danger.
We must stop the desertification of the Homokhátság!
(The sitting was suspended at 8.40 p.m. and resumed at 9 p.m.)